Citation Nr: 1228769	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  10-06 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to disability rating in excess of 10 percent for patellar tendonitis of the right knee.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2012, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

The Board notes that in the January 2010 substantive appeal, the Veteran stated that it was clear and unmistakable error (CUE) that his claims for hearing loss and a lumbar spine condition were denied.  However, none of the Veteran's statements contain specific allegations of error in fact or law in a rating decision, as required to allege CUE.  38 C.F.R. § 3.105(a); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Therefore, the issue of CUE is not currently before the Board and the issues of entitlement to service connection for bilateral hearing loss and a back disability will be adjudicated without prejudice to the Veteran's filing a CUE claim.  

The issues of an increased rating for a right knee disability and service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  In April 2001, the RO denied the Veteran's claim for service connection for left knee pain.  The Veteran did not perfect a timely appeal.  

2.  Evidence relevant to the Veteran's claim received since the April 2001 decision denying service connection for left knee pain, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

3.  In April 2001, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran did not perfect a timely appeal.  

4.  Evidence relevant to the Veteran's claim received since the April 2001 decision denying service connection for bilateral hearing loss, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

5.  In April 2001, the RO denied the Veteran's claim for service connection for a lumbar spine condition.  The Veteran did not appeal.  

6.  Evidence received since the April 2001 decision denying service connection for a lumbar spine condition does not raise a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The April 2001 RO decision denying the claim for service connection for left knee pain is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence relevant to the claim for service connection for left knee pain received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The April 2001 RO decision denying the claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

4.  The evidence relevant to the claim for service connection for bilateral hearing loss received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  The April 2001 RO decision denying the claim for service connection for a lumbar spine condition is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

6.  New and material evidence has not been received since the April 2001 rating decision; the claim for service connection for a lumbar spine condition is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this case, VA's notice requirements were satisfied in a March 2008 letter.  All development indicated under the facts and circumstances of this case has been accomplished.  There is no probative evidence of record the Veteran has a left knee disability related to service or that new and material evidence was submitted for a back disability.  An examination were conducted by VA in April 2010, and an opinion of the subject was obtained, but there remains no probative evidence of a current left knee disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §  3.159.  

The Board notes that the Veteran's electronic file (Virtual VA eFolder)  must be reviewed as the eFolder is an extension of the paper file.  Review of the Veteran's eFolder revealed no further relevant evidence that has not already been associated with the claims folder.

II.  New and material evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In April 2001, the RO denied the Veteran's claim for service connection for left knee pain, a lumbar spine condition together with scoliosis, and bilateral hearing loss.  The RO denied the claim for left knee pain as the VA examination did not diagnose any pathology of the left knee.  The RO denied the claim regarding scoliosis as it was a congenital and development abnormality and not subject to service connection.  The RO separately denied the claim regarding a lumbar spine condition as the VA examination did not diagnose any pathology of the lumbar spine.  The RO denied the claim concerning hearing loss because VA examination findings showed hearing within normal limits.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Review of the record shows that no evidence pertaining to the Veteran's claimed disabilities was either physically or constructively received within one year of the April 2001 final rating decision.  Therefore, 38 C.F.R. § 3.156(b) is not applicable in this case. 

The Veteran filed a claim to reopen in February 2008.  Following a careful review of the evidence, the Board finds that evidence has been submitted following the RO's final decision dated April 2001 that is sufficient to reopen the Veteran's claims for service connection for a left knee disability and bilateral hearing loss.  This evidence consists of the Veteran's description of specific in-service knee and acoustic injuries to which current disability could relate.  This raises a reasonable possibility of substantiating the claims.  Accordingly, the claims are reopened.  

Evidence relating to the claim for service connection for a back disability received since the April 2001 rating decision that is new consists of the May 2012 hearing transcript.  The Veteran's statement, however, are redundant of evidence of record at the time of the April 2001 rating decision.  The new evidence does not contain any competent medical evidence of record showing that the Veteran's back disability is related to service in any way.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  Therefore, while this record is new, it is not material within the meaning of 38 C.F.R. § 3.156(a) because it does not relate to an unestablished fact necessary to substantiate the claim and it does not raise a reasonable possibility of substantiating the claim.  The record still lacks competent evidence demonstrating that the Veteran's back disability is related to his active duty.  

Accordingly, the Board finds that the evidence received subsequent to April 2001 is not new and material and does not serve to reopen the Veteran's claim for service connection for a back disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  The appeal is denied.  

III.  Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  In making all determinations, the Board must fully consider the lay assertions of record.  



Left Knee

Following a careful review of the evidence, the Board finds that service connection is not warranted for the Veteran's left knee disability.  Although the Veteran has described in-service events to which current left knee disability could relate, the competent medical evidence of record still does not demonstrate that the Veteran currently suffers from a left knee disability.  While the evidence shows that the Veteran was treated for complaints of left leg pain in service, service treatment records are silent for any diagnosed left knee disability.  Post-service records also are silent for a diagnosed disability of the left knee.  In fact, the Veteran underwent two VA examinations in October 2000 and April 2010 regarding the left knee and both revealed normal examinations of the left knee and found no current evidence of pathology of the left knee.  The Veteran simply complains of pain.  The Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  As was stated earlier, current disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225.  Further, there is no evidence that the Veteran had the claimed disability at any time from when he first filed his claim for service connection.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, in the absence of evidence of a current disability, the preponderance of evidence is against service connection for a left knee disability and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence to reopen claim of service connection for a left knee disability has been presented; to this extent, the appeal is granted.

New and material evidence to reopen claim of service connection for bilateral hearing loss has been presented; to this extent, the appeal is granted.

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for a back disability.  The claim to reopen is denied.

Service connection for a left knee disability is denied.


REMAND

Regarding the right knee, the most recent examination that evaluated the Veteran's right knee disability was in April 2008.  Since that examination, the Veteran was found to have minimal joint effusion or synovial thickening of the suprapatellar bursa during the April 2010 VA examination for the left knee.  No examination of the current symptoms related to the right knee was performed during that examination.  As the evidence of record suggests that the Veteran's right knee disability has worsened, a contemporaneous VA examination of the right knee disability should be accomplished.  

Having reopened the claim for bilateral hearing loss, the Board finds that additional development is required prior to readjudication; a medical opinion is necessary to decide the hearing loss claim.  

Service treatment records show that the Veteran had some hearing threshold shifts, and the only post-service hearing examination is an October 2000 VA examination that revealed that the Veteran had some hearing loss, but not a disability by VA standards.  Since then, the Veteran has given detailed description of the noise exposure he had during service during the May 2012 hearing.  In light of the Veteran's positive history of noise exposure in service and the inservice threshold shifts, he should be afforded another VA examination to obtain another medical opinion as to whether he has current hearing loss according to VA standards and whether that hearing loss is associated with service.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit statements describing fully the various symptoms resulting from his service-connected right knee, and the impact of these symptoms on his ability or inability to work.  He may also submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of any in-service or post-service hearing loss.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Ask the Veteran to advise whether any additional relevant records regarding right knee treatment and/or hearing loss exist, after which appropriate efforts should be made to obtain the identified records.  

3.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any impairment related to the Veteran's right knee disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner is asked to provide the range of flexion and extension of the right knee in degrees and indicate whether there is objective evidence of pain on motion.  That person also should indicate whether the right knee exhibits weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost, i.e., the extent of his pain-free motion.

The examiner is also asked to indicate whether there is evidence of recurrent subluxation or lateral instability of the right knee.  All right knee pathology should be noted and the examiner should describe the extent and severity of the Veteran's right knee disability.  

The examiner should also indicate the impact the Veteran's right knee disability has on his ability to secure or follow a substantially gainful occupation.

4.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA audiological examination to determine the current nature and likely etiology of any bilateral hearing loss.  The claims file should be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner should indicate whether it is at least as likely as not any current hearing loss manifested during service and/or is the result of acoustic trauma the Veteran would have experienced during service.  

A complete rationale for all opinions expressed should be provided.  

5.  Then, readjudicate the appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


